Exhibit AGREEMENT AND PLAN OF MERGER by and among SOUTHERN ENERGY HOMES, INC. T MERGER SUB, INC. and CAVALIER HOMES, INC. June 14, 2009 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 2 1.3 Closing 2 1.4 Directors and Officers of the Surviving Corporation 2 1.5 Stockholders’ Meeting 2 ARTICLE II CONVERSION OF SECURITIES 3 2.1 Conversion of Capital Stock 3 2.2 Exchange of Certificates 3 2.3 Dissenting Shares 5 2.4 Company Option Plans; Equity Based Awards 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 3.1 Corporate Organization 6 3.2 Capitalization 7 3.3 Authority 8 3.4 Consents and Approvals; No Violations 8 3.5 SEC Reports and Financial Statements 9 3.6 Absence of Certain Changes 9 3.7 No Undisclosed Liabilities 10 3.8 Internal Controls and Procedures 10 3.9 Legal Proceedings 10 3.10 Compliance with Applicable Law 11 3.11 Company Information 11 3.12 Employee Matters 11 3.13 Environmental Matters 12 3.14 Takeover Statutes 13 3.15 Properties 13 3.16 Tax Returns and Tax Payments 13 3.17 Intellectual Property 14 3.18 Identified Agreements 14 - i - 3.19 Insurance 14 3.20 Board Recommendation 14 3.21 Opinion of Financial Advisor 15 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 15 4.1 Corporate Organization 15 4.2 Authority 15 4.3 Consents and Approvals; No Violation 15 4.4 Broker’s Fees 16 4.5 Merger Sub’s Operation 16 4.6 Parent or Merger Sub Information 16 4.7 Merger Consideration 16 4.8 Stock Ownership 16 ARTICLE V COVENANTS 17 5.1 Conduct of Businesses Prior to the Effective Time 17 5.2 No Solicitation 18 5.3 Publicity 20 5.4 Notification of Certain Matters 20 5.5 Access to Information 20 5.6 Further Assurances 21 5.7 Indemnification 22 5.8 Employee Benefit Plans 23 5.9 Additional Agreements 24 ARTICLE VI CONDITIONS TO THE MERGER 24 6.1 Conditions to Each Party’s Obligation To Effect the Merger 24 6.2 Conditions to Obligations of Parent and Merger Sub to Effect the Merger 24 6.3 Conditions to Obligations of the Company to Effect the Merger 25 6.4 Frustration of Closing Conditions 25 ARTICLE VII TERMINATION 26 7.1 Termination 26 7.2 Effect of Termination 27 7.3 Termination Fee; Expenses 27 ARTICLE VIII MISCELLANEOUS 28 - ii - 8.1 Amendment and Modification 28 8.2 Extension; Waiver 28 8.3 Nonsurvival of Representations and Warranties 28 8.4 Notices 28 8.5 Counterparts 29 8.6 Entire Agreement; Third Party Beneficiaries 29 8.7 Severability 30 8.8 Governing Law 30 8.9 Assignment 30 8.10 Headings; Interpretation 30 8.11 Enforcement 30 - iii - TABLE OF DEFINED TERMS DEFINED TERM PAGE OR SECTION # “Acquisition Agreement” 5.2(b) “Agreement” 1 “Cavalier Homes, Inc. 1.1 “Certificate of Merger” 1.2 “Certificates” 2.2(b) “Closing Date” 1.3 “Closing” 1.3 “Code” 2.2(e) “Company” 1 “Company Benefit Plans” 3.12(a) “Company Bylaws” 3.1 “Company Charter” 3.1 “Company Common Stock” 1 “Company Disclosure Schedule” 3.2 “Company Employees” 5.8 “Company Material Adverse Effect” 3.1 “Company Preferred Stock” 3.2 “Company SEC Documents” 3.5 “Company Stock Option Plans” 2.4(a) “Company Stock Options” 2.4(a) “Company Stockholder Approval” 3.3(a) “DGCL” 1.1 “Dissenting Shares” 2.3 “Effective Time” 1.2 “Environmental Laws” 3.13 “Equity Based Awards” 2.4(b) “Equity Based Plans” 2.4(b) “ERISA Affiliate” 3.12(a) “ERISA” 3.12(a) “Exchange Act” 3.4(a) “Final Order” 7.1(b)(i) - iv - DEFINED TERM PAGE OR SECTION # “Financial Advisor” 1.5(a)(iii) “GAAP” 3.1 “Governmental Entity” 3.4(a) “Indemnified Liabilities” 5.7(a) “Indemnified Parties” 5.7(a) “Liens” 3.2(b) “Material Adverse Effect” 3.1 “Merger Consideration” 1 “Merger Sub Common Stock” 2.1 “Merger Sub” 1 “Merger” 1 “Parent” 1 “Paying Agent” 2.2(a) “Proxy Statement” 1.5(a)(ii) “Representatives” 5.5(c) “SEC” 1.5(a)(ii) “Secretary of State” 1.2 “Securities Act” 3.4(a) “Shares” 1 “Special Meeting” 1.5(a)(i) “Subsidiary” 3.1 “Superior Proposal” 5.2(e)(ii) “Surviving Corporation” 1.1 “Takeover Proposal” 5.2(e)(i) “Tax Return” 3.16 “Taxes” 3.16 “Termination Fee” 7.3 - v - AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 14, 2009, by and among Southern Energy Homes, Inc., a Delaware corporation (“Parent”), T Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Cavalier Homes, Inc., a Delaware corporation (the “Company”). WHEREAS, the Board of Directors of Parent, the Board of Directors of Merger Sub, and the Board of Directors of the Company have approved, and determined that it is advisable and in the best interests of their respective companies and stockholders to consummate, the merger of Merger Sub with and into the Company (the “Merger”), with the Company as the surviving corporation in the Merger, upon and subject to the terms and conditions set forth in this Agreement, pursuant to which the shares of Common Stock, par value $.10 per share, of the Company (the “Shares” or the “Company Common Stock”) issued and outstanding immediately prior to the Effective Time (as defined in Section 1.2), other than Shares described in Section 2.1(b) and any Dissenting Shares (as defined in Section 2.3), will be converted into the right to receive $2.75 per Share in cash (the “Merger Consideration”); and WHEREAS, the Company, Parent and Merger Sub desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the other transactions contemplated hereby; and NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, the parties hereto agree as follows: ARTICLE I THE MERGER 1.1The Merger Subject to the terms and conditions of this Agreement and the provisions of the Delaware General Corporation Law (the “DGCL”), at the Effective Time, the Company and Merger Sub shall consummate the Merger, pursuant to which (a) Merger Sub shall be merged with and into the Company and the separate corporate existence of Merger Sub shall thereupon cease, (b) the Company shall be the successor or surviving corporation in the Merger (the “Surviving Corporation”) under the name “Cavalier Homes, Inc.” and shall continue to be governed by the laws of the State of Delaware, and (c) the separate corporate existence of the Company with all its rights, privileges, immunities, powers, franchises, liabilities and obligations shall continue unaffected by the Merger.The certificate of incorporation and bylaws of Merger Sub as in effect at the Effective Time shall be the certificate of incorporation and bylaws of the Surviving Corporation, provided that Article First of the certificate of incorporation of the Surviving Corporation shall be amended to read in its entirety as follows:“FIRST.The name of the Corporation is Cavalier Homes, Inc.”The Merger shall have the effects set forth in the
